[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                                  SEPT 17, 2010
                                No. 09-14418                       JOHN LEY
                            Non-Argument Calendar                    CLERK
                          ________________________

                 D. C. Docket No. 08-00165-CV-1-MMP-WCS

TASES MILLS, SR,

                                                                 Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner Of The Social
Security Administration,

                                                                Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (September 17, 2010)

Before EDMONDSON, CARNES and FAY, Circuit Judges.

PER CURIAM:

     Tases Mills, Sr., appeals the district court’s order affirming the
Commissioner’s denial of his application for supplemental security income, 42

U.S.C. § 1383(c)(3). First, Mills contends that the Administrative Law Judge erred

in the second step of its analysis by finding that he did not suffer from a severe

mental impairment as a result of chronic pain and depression. Second, Mills

contends that during a second hearing following remand from the Appeals Council,

the ALJ committed reversible error by failing to elicit expert medical testimony

regarding the full extent of his impairments.

                                           I.

      When the ALJ denies benefits and the Appeals Council denies review, we

review the ALJ’s decision as the Commissioner’s final decision. Doughty v.

Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review the Commissioner’s

decision regarding disability “to determine whether it is supported by substantial

evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Substantial

evidence is “such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. We will not reweigh the evidence, decide

the facts anew, or make credibility determinations. Id.

      We conclude that the ALJ’s finding that Mills did not suffer from a severe

mental impairment stemming from chronic pain and depression was supported by

substantial evidence. Despite Mills’s complaints of pain and possible depression,



                                           2
records of his treating, consultative, and reviewing physicians showed that he had

normal orientation, and only mild difficulty maintaining concentration, persistence,

or pace, and was malingering regarding the magnitude of his symptoms.

Moreover, Mills denied feeling anxious, ever attempting suicide, or having suicidal

thoughts, and he did not list his mental health as a reason why he had stopped

working. His own testimony established that he was never treated for mental health

issues, and he lived a functional existence that included talking with friends on the

telephone, singing in a church chorus, fishing, some cooking, and grocery

shopping with his wife. Furthermore, the ALJ’s decision to disregard Dr. Legum’s

statement that Mills had marked mental limitations in his ability to perform work-

related activities was supported by good cause since Dr. Legum’s opinion was

inconsistent with his own medical records and there was evidence to support a

contrary finding. Phillips v. Barnhart, 357 F.3d 1232, 1240–41 (11th Cir. 2004).

The ALJ also had good cause to discount Mills’s claim of total disability in light of

his own inconsistent testimony regarding his daily activities. See id.

                                          II.

      “[T]he ALJ has a basic obligation to develop a full and fair record.” Ellison

v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003); see also 20 C.F.R.

§§ 416.912(d), 416.927(f)(2). We review de novo an ALJ’s application of legal



                                           3
principles, Moore, 405 F.3d at 1211, and we must reverse if the ALJ has failed to

provide “sufficient reasoning for determining that the proper legal analysis has

been conducted.” Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066

(11th Cir. 1994).

       In this case, the ALJ did not err by failing to elicit expert medical testimony

at the second hearing regarding the nature and extent of Mills’s back impairment.

The Appeals Council merely ordered the ALJ to “[o]btain evidence from a medical

expert to clarify the nature and severity of the claimant’s back impairment,” citing

20 C.F.R. §§ 404.1527(f) and 416.927(f). According to both of those sections, the

ALJ “may . . . ask for and consider opinions from medical experts on the nature

and severity of [the] impairment(s).” 20 C.F.R. §§ 404.1527(f)(2)(iii) and

416.927(f)(2)(iii). Thus, the ALJ was not required to obtain evidence in the form

of expert medical testimony so long as it “consider[ed]” additional evidence in

some form. It is undisputed that Mills submitted and the ALJ considered

additional documentary evidence from treating physicians about his back

condition, and the record reflects that evidence was sufficient to develop a full and

fair record.

       AFFIRMED.




                                           4